*1556ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before ANDERSON and JOHNSON, Circuit Judges, and ATKINS *, Senior District Judge.
PER CURIAM:
In light of the Supreme Court’s opinion in this case, Eastern Airlines, Inc. v. Floyd, — U.S. -, 111 S.Ct. 1489, 113 L.Ed.2d 569 (1991), the judgment of the district court dismissing plaintiffs’ cause of action under Fed.R.Civ.P. 12(b)(6) is due to be affirmed in all respects except one.
In Part VII of our original opinion, Floyd v. Eastern Airlines, Inc., 872 F.2d 1462, 1489-90 (11th Cir.1989), we reversed the district court’s failure to grant four plaintiffs (in the Dix and Khoury complaints) leave to amend their complaints to allege physical injury resulting from the accident. The Supreme Court left open the question of “whether passengers can recover for mental injuries that are accompanied by physical injuries” under the Warsaw Convention because the plaintiffs did not allege such injuries. Floyd, — U.S. at-, 111 S.Ct. at 1502. We also express no view on this issue, leaving it to the district court in the first instance if the four plaintiffs can amend their complaints appropriately.
Accordingly, the judgment of the district court is affirmed in all respects, except that the district court’s denial of leave to amend the Dix and Khoury complaints is reversed.
AFFIRMED in part, REVERSED in part, and REMANDED.